Citation Nr: 1816461	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-12 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for benign prostatic hypertrophy, to include as due to herbicide agent exposure, and as secondary to service-connected tinea rubrum and ischemic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to March 1967, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for benign prostatic hypertrophy.  The Veteran filed a timely notice of disagreement (NOD) in October 2009.

Personal hearings were held in May 2010 before a Decision Review Officer of the RO, and in June 2014 before the undersigned Veteran's Law Judge of the Board.  Transcripts of the hearings are associated with the claims file.  

In September 2014, the Board remanded the claim as intertwined with the issue of service connection for tinea rubrum, which was also remanded.  In an October 2017 rating decision, the RO granted service connection for tinea rubrum.  However, the RO continued to deny service connection for benign prostatic hypertrophy, and the claim has returned to the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that service connection is warranted for his benign prostatic hypertrophy, to include as due to herbicide agent exposure, and as secondary to service-connected tinea rubrum and ischemic heart disease.

The Veteran's service treatment records are silent for complaints of or treatment for a prostate or urinary condition. 

Post-service treatment records reflect that in February 1984, the Veteran reported a history of rash in his groin.  In April 1991, the Veteran was diagnosed with tinea dermatitis of the hands and penis and underwent a circumcision.  In July 1991, the Veteran presented with a problem urinating and he was diagnosed with prostatic hypertrophy.  In April 1992, the Veteran sought treatment for urinary outlet obstruction.  The Veteran reported that he had had problems with a fungal infection since serving in Vietnam and it was noted that his groin area revealed some darkened area compatible with the result of a fungal infection and that his penis had some erythematous area over the head.  The impression was noted as prostatic hypertrophy and tinea rubra historically.  In August 2010, the Veteran complained of red bumps on his penis that would not go away, but he denied trouble urinating.  It was noted that the Veteran had had a circumcision as an adult, which reportedly became infected.  The Veteran reports that his prostate problems began after his tinea infection spread to his penis. 

The Veteran is service-connected for his tinea rubrum skin condition, as well as for ischemic heart disease on a presumptive basis due to herbicide agent exposure in Vietnam. 

The Veteran has not been afforded a VA examination in connection with his service connection claim for benign prostatic hypertrophy.  A VA examination is required where the record includes (1) competent evidence of a current disability or continuous symptoms since service; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability; and (4) lack of sufficient competent evidence upon which the Board can decide the claim.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran served in the Republic of Vietnam during the Vietnam War era, and is therefore presumed to have been exposed to herbicide agents.  38 U.S.C. § 1116, 38 C.F.R. § 3.307(a)(6)(iii).  Although the Veteran's currently diagnosed benign prostatic hypertrophy is not a condition which has been deemed associated with herbicide exposure under current VA law, the Veteran can still establish service connection for benign prostatic hypertrophy due to herbicide agent exposure on a direct basis. 

Any outstanding and pertinent VA treatment records and any private treatment records identified by the Veteran should be obtained and associated with the Veteran's electronic claims file.  The most recent VA treatment records associated with the Veteran's claims file are from October 2017.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic claims file any VA treatment records dated since October 2017 and any private treatment records identified by the Veteran. 

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his benign prostatic hypertrophy.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding. 

The examiner must provide an opinion as to 

(a)  Whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's benign prostatic hypertrophy began during service or is otherwise related to service, to include exposure to herbicide agents; or began within one year after discharge from active service.

(b)  If it is determined that the Veteran's benign prostatic hypertrophy did not begin during service or is otherwise related to service, to include herbicide agent exposure, then the examiner must opine as to whether it is at least as likely as not that the Veteran's benign prostatic hypertrophy is caused or aggravated by his service-connected tinea rubrum.  If the examiner finds that the Veteran's benign prostatic hypertrophy is aggravated by his service-connected tinea rubrum, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the non-service connected benign prostatic hypertrophy before onset of aggravation.  

(c)  If it is determined that the Veteran's benign prostatic hypertrophy is not related to service or caused or aggravated by his service-connected tinea rubrum, the examiner must opine as to whether it is at least as likely as not that the Veteran's benign prostatic hypertrophy is caused or aggravated by his service-connected ischemic heart disease.  If the examiner finds that the Veteran's benign prostatic hypertrophy is aggravated by his service-connected ischemic heart disease, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the non-service connected benign prostatic hypertrophy before onset of aggravation.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




